UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 21, 2009 ATHEROS COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 0-50534 77-0485570 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5480 Great America Parkway, Santa Clara, California 95054 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 773-5200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. The information in this Current Report is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On July 21, 2009, the Registrant issued a press release regarding its financial results for its fiscal quarter ended June 30, 2009. The full text of the Registrant’s press release is furnished herewith as Exhibit99.1. Item 9.01.Financial Statements and Exhibits. Exhibit Description Press Release dated July 21, 2009. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 21, 2009 ATHEROS COMMUNICATIONS, INC. By: /s/Jack R. Lazar Name: Jack R. Lazar Title: Chief Financial Officer and Vice President of Corporate Development 3 EXHIBIT INDEX Exhibit No.
